Citation Nr: 0623397	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  93-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active duty from January 1970 to January 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 denial letter of the 
Vocational Rehabilitation and Counseling (VR&C) Officer of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In February 1997, the Board denied the veteran's claim for an 
extension of eligibility for vocational and rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  Thereafter, the veteran appealed to 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veteran Claims) (Court) 
and a Joint Motion for Remand was filed by the parties in 
January 1999.  The Court granted the joint motion, vacated 
the Board's February 1997 decision, and remanded the case to 
the Board.  The Board remanded the veteran's claim in 
December 1999 and August 2001.  

In July 2002, the Board again denied the veteran's claim for 
an extension of eligibility for vocational and rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  Thereafter, the veteran appealed to 
the Court and a Joint Motion for Remand was filed by the 
parties in September 2003.  The Court granted the joint 
motion, vacated the Board's July 2002 decision, and remanded 
the case to the Board.  The Board remanded the case in May 
2004 for further development.

During a consultation with a vocational rehabilitation 
counselor, the veteran expressed his concern that his current 
20 percent rating for his service-connected back disability 
does not reflect his actual condition.  This matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2004 remand ordered a determination whether the 
veteran has a serious employment handicap by a by a 
"counseling psychologist . . . in accordance with 38 C.F.R. 
§ 21.52(f)."  The regulation requires that a "counseling 
psychologist in the Vocation Rehabilitation and Employment 
Division shall make determinations of serious employment 
handicap."  Id.

The evaluation report obtained was done in March 2006 by a 
person with the credentials "MS, CRC," who referred to 
herself as a "VRC" (Vocation Rehabilitation Counselor).  
She does not identify herself as a counseling psychologist.  
The report explained why the veteran's file was not submitted 
to the "VR&EO" (Vocational Rehabilitation and Education 
Office).  The report also noted that the VRC had only a 
rebuilt Counseling/Evaluation Rehabilitation folder without 
prior Chapter 31 use or decision information.  The May 2004 
remand ordered that the Counseling Psychologist must review 
the claims file in conjunction with making the serious 
employment handicap determination.  The March 2006 report 
reveals that the action on remand did not comply with the 
governing regulation or the prior remand order.  38 C.F.R. 
§ 21.52(f) (2005); see also Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The March 2005 VRC noted certain findings in a September 2000 
supplemental statement of the case.  The 
Counseling/Evaluation Rehabilitation folder contains two 
SSOCs of that date, one of which must be misdated, because it 
refers to actions of September to November 2001.  The May 
2004 remand ordered VA to obtain two specific documents that 
ought to be in VA possession.  VA asked the veteran to 
provide one of them.  If VA does not have it, a memo to the 
file is necessary explaining why not.  If records in the 
claims file clarify some of these matters, it would be well 
for the Board to have the entire record for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a determination by a 
Counseling Psychologist in the VR&E 
Division whether the veteran has a 
serious employment handicap.  38 C.F.R. 
§ 21.52.

*	This requirement may be satisfied by 
review and endorsement by a 
counseling psychologist in VR&E 
Division of the March 2006 report by 
Greta Black, MS, CRC.

*	If and only if a counseling 
psychologist in the VR&E Division 
cannot or will not endorse the March 
2006 counseling report, obtain a new 
determination by a counseling 
psychologist in the VR&E Division of 
whether the veteran has a serious 
employment handicap.

2.  Obtain and associate with the claims 
file the November 11, 2001, letter from 
the veteran noted in the SSOC of 
September 2002.  If VA cannot produce the 
letter, a memorandum in explanation of 
its unavailability is requires.

*	Review the claims file and the 
Counseling/Evaluation Rehabilitation 
folder for completeness as ordered 
in the May 2004 Board remand.

3.  After insuring that the record is 
complete, with the claims file and 
Counseling/Evaluation Rehabilitation 
folder associated with one another, 
readjudicate the claim for an extension 
beyond the basic period of eligibility 
for a program of vocational 
rehabilitation training under the terms 
and conditions of Chapter 31.  If the 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
(both claims file and Counseling/Evaluation Rehabilitation 
folder) shall be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


